Citation Nr: 1811302	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-15 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left foot plantar fasciitis.  

2.  Entitlement to an initial compensable evaluation for left breast mass.  

3.  Entitlement to an initial compensable evaluation for dry eye syndrome.  

4.  Entitlement to an initial compensable evaluation for irritable bowel syndrome.  

5.  Entitlement to an initial compensable evaluation for residual abdominal surgical scar, lower abdomen.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from June 2002 to August 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the October 2010 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for dry eye syndrome and evaluated it as noncompensably disabling, effective August 18, 2010.  The AOJ also granted the Veteran's claims seeking service connection for left breast mass, irritable bowel syndrome, and left foot plantar fasciitis, and evaluated all three disabilities as noncompensably disabling, effective August 18, 2010.  The Veteran filed a notice of disagreement (NOD) with the evaluations assigned for these disabilities in July 2011, and perfected a timely appeal of these claims in March 2014.  

In the January 2012 rating decision, the AOJ granted service connection for residual abdominal surgical scar, lower abdomen, and evaluated this disability as noncompensably disabling, effective August 18, 2010.  The AOJ also granted service connection for right knee degenerative changes with ACL tear repair postoperative with anterior cruciate ligament insufficiency residuals, and evaluated it as noncompensably disabling, effective August 1, 2010.  In addition, the AOJ denied the claims for entitlement to service connection for stress incontinence, and entitlement to service connection for history of C-section with painful intercourse on left side.  The Veteran submitted an NOD with this decision in January 2012.  In the May 2014 VA Form 9, the Veteran perfected a timely appeal with regard to her claims seeking service connection for stress incontinence and history of C-section with painful intercourse, as well as entitlement to an initial compensable rating for residual abdominal surgical scar, lower abdomen.    

In the December 2016 rating decision, the AOJ increased the disability rating for left foot plantar fasciitis to 10 percent disabling, effective August 18, 2010 (date of claim).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In addition, the AOJ granted the Veteran's claim of service connection for urge and stress incontinence due to bladder injury during labor and delivery, and evaluated this disability as 40 percent disabling, effective August 18, 2010; and 60 percent disabling, effective from November 15, 2016.  The AOJ also granted the Veteran's claim for service connection for female sexual arousal disorder (claimed as history of C-section with painful intercourse on left side), and evaluated this disorder as noncompensably disabling, effective August 18, 2010.  These grants of service connection constitute a full award of the benefits sought on appeal with respect to these issues. See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, these matters are not in appellate status. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing has been associated with the claims file.  Subsequent to the Board hearing, the Veteran submitted additional evidence pertinent to her with a waiver of initial consideration of this evidence by the AOJ.  See 38 C.F.R. § 20.1304.  

The issue of entitlement to emmetropia, to include as secondary to the service-connected dry eye syndrome was raised by the record during the April 2017 hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (7). 

The issues of entitlement to an initial compensable evaluation for dry eye syndrome, an initial compensable evaluation for left breast mass, and an initial compensable evaluation for irritable bowel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Prior to the promulgation of a decision on appeal, and specifically in an April 2017 statement and on the record during her April 2017 hearing, the Veteran indicated that she no longer intended to appeal her claims seeking entitlement to an initial evaluation in excess of 10 percent for left foot plantar fasciitis, and entitlement to an initial compensable evaluation for residual abdominal surgical scar, lower abdomen.    


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claims seeking entitlement to an initial evaluation in excess of 10 percent for left foot plantar fasciitis, and entitlement to an initial compensable evaluation for residual abdominal surgical scar, lower abdomen, have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2017).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C. § 7105 (d) (2012); 38 C.F.R. §§ 20.101, 20.202 (2017). 

As noted above, in the March 2014 substantive appeal, the Veteran perfected her appeal of her claim for an initial compensable rating for left foot plantar fasciitis.  In the May 2014 substantive appeal, the Veteran perfected her appeal of her claim for an initial compensable rating for residual abdominal surgical scar of the lower abdomen.  In the December 2016 rating decision, the AOJ increased the disability rating for left foot plantar fasciitis to 10 percent disabling, effective August 18, 2010.  

During the April 2017 hearing and on the record, the Veteran expressed her desire to withdraw from appellate review her appeal for entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis and entitlement to an initial compensable rating for residual abdominal surgical scar, lower abdomen.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to her claims for an initial increased rating in excess of 10 percent for left foot plantar fasciitis and an initial compensable rating for residual abdominal surgical scar, lower abdomen, is not appropriate.  38 U.S.C. § 7105 (d) (2012); 38 C.F.R. § 20.204 (2017). The Board does not have jurisdiction over these withdrawn issues and, as such, must dismiss the appeal of these claims.  See 38 U.S.C. § 7105 (d) (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).


ORDER

The appeal of the claim for entitlement to an initial evaluation in excess of 10 percent for left foot plantar fasciitis is dismissed.  

The appeal of the claim for entitlement to an initial compensable evaluation for residual abdominal surgical scar, lower abdomen, is dismissed.  




REMAND

During the April 2017 hearing, the Veteran contended that compensable ratings were warranted for her service-connected irritable bowel syndrome, left breast mass, and dry eye syndrome, and she further testified to the effect that these disabilities had worsened in severity since her last VA examinations.  

The record reflects that the Veteran was last evaluated for these disabilities prior to her discharge from service May 2010.  During this general VA evaluation, she asserted that she underwent a breast examination, mammogram and ultrasound in March 2010, and the breast mass was found to be benign.  The Veteran also stated that she was undergoing follow-up treatment, to include routine ultrasounds, to monitor the left breast mass.  With regard to her irritable bowel syndrome, the Veteran reported to experience bloating, constipation, and very little to no diarrhea associated with this disorder.  She also stated that she currently uses Miralax and fiber to help alleviate these symptoms.  At the May 2010 VA ophthalmological examination, the Veteran asserted that she currently uses Restasis drops which work well, and the dryness in her eyes tends to get worse later in the day.  

The Veteran's more recent private treatment records reflect that she was seen on a routine basis to monitor the palpable left breast mass, and she underwent a fine needle aspiration of the left breast nodule in February 2013, the results of which were negative for evidence of malignancy, although further follow-up study was suggested.  During a May 2014 private treatment visit, the Veteran reported to experience swelling and pain surrounding the breast mass.  Upon physical examination of the Veteran, the physician observed a mass over the left breast that was approximately 1.5 centimeters (cm), mobile and rubbery.  The Veteran was assessed with palpable mass left breast that was identified by biopsy as fibroadenoma.  A February 2017 private treatment report reflects that the Veteran was assessed with mastodynia without mammographic evidence of any abnormality

During her hearing, the Veteran testified that the left breast mass had increased in size and had become more painful and tender to touch.  Although she was afforded a VA examination in connection to her gynecological disorders in November and December 2016, these evaluations focused on her urinary stress incontinence post vaginal birth in 2004, and her female sexual arousal disorder post C-section in 2002 which reportedly caused her to experience painful symptoms during intercourse.  These examinations did not focus on, or address, her left breast mass and any symptoms associated thereto.  

The Board notes that the Veteran's left breast disorder has been rated under the 38 C.F.R. § 4.116, Diagnostic 7628, which evaluates benign neoplasms of the gynecological system or breast.  Of note, Diagnostic Code 7628 does not provide rating criteria, but instructs the adjudicator to rate on the basis of the affected part (i.e., skin, urinary and/or gynecological systems).  See 38 C.F.R. § 4.116, Diagnostic Code 7628.  Given the Veteran's descriptions of pain and tenderness both during the February 2017 treatment visit, and during her April 2017 hearing, other potentially pertinent Diagnostic Codes may be for application including Diagnostic Code 7819 for benign skin neoplasms, which provides for evaluation under the criteria for scars or impairment of function. 

The Veteran also testified that her service-connected dry eye syndrome and irritable bowel syndrome have worsened in severity since her pre-discharge examinations in May 2010.  She also testified that she had recently been diagnosed with having emmetropia which, according to her physician, was due to symptoms associated with her dry eye syndrome.  The Veteran has also submitted numerous private treatment records pertaining to these disorders which document her complaints of worsening symptoms.  In light of this recent evidence and in light of the fact that it has been over seven years since she was last examined for these disorders, and given the Veteran's assertions of worsening symptoms, new VA examinations addressing the current severity of these conditions with consideration of the applicable diagnostic criteria is necessary. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that she identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated her for her disorders on appeal. Once this information has been obtained, retrieve these records, to include medical records from any VA facility.

The aid of the Veteran in securing these records, to include providing necessary authorization(s) for private medical records, should be enlisted as needed.  After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of any treatment that the Veteran may have received for her dry eye syndrome, left breast mass, and irritable bowel syndrome.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  Once these records have been retrieved, ensure that the Veteran is scheduled for appropriate VA examination(s) to assess the nature and current severity of any disability resulting from her service-connected left breast mass.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  All necessary tests should be conducted.  

The examination(s) should include any diagnostic testing or evaluation deemed necessary by the examiner(s).  The examiner(s) should report in detail all relevant clinical findings, all diagnoses, and all current complaints. The examiner should address the severity of the Veteran's service connected left breast mass. The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose.  A thorough explanation for any opinion must be provided in accordance with the applicable Diagnostic Codes (DCs) (including DCs 7628 and 7819), including the medical bases and principles underlying the examiner's opinion.  The examiner must also comment on any functional impairment caused by the Veteran's left breast mass.

3.  Thereafter, ensure that the Veteran is scheduled for a VA examination to determine the current degree of severity of her service-connected irritable bowel syndrome.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  All necessary tests should be conducted. 

Any indicated diagnostic tests and studies should be accomplished, and all pertinent symptomatology and findings should be reported in detail. The examiner should specifically comment on the presence (including frequency and severity), or absence, of symptoms such as diarrhea, constipation, bowel disturbance and abdominal distress. 

The examiner must comment on the functional impairment caused by the Veteran's irritable bowel syndrome.  A complete rationale for all opinions should be provided. 

4.  Ensure that the Veteran is scheduled for a VA examination to determine the current severity of her service-connected dry eye syndrome.  The claims folder must be made available to the examiner in conjunction with the examination.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

All indicated studies should be conducted.  The Veteran's field of vision in each eye should be tested according to Goldmann Perimeter testing, and the Goldmann Perimeter Chart should be included with the examination report.  The examiner must interpret the Goldmann Perimeter Chart findings for the eight 45 degree principal meridians for each eye.  The extent of contraction of visual field in each eye must be specified by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians for the left eye and for the right eye.  Loss of central visual acuity should also be documented, as well as all other symptoms and residuals, such as pain, rest requirements, disfigurement (DC 7800), etc.  The examiner is requested to provide an opinion as to any impact that the Veteran's eye disability has on her ability to work.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  A complete rationale for all opinions expressed must be provided.  

5.  Following completion of the above, re-adjudicate the remaining issues on appeal.  If the benefits sought remain denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


